Citation Nr: 0218128	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-07 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service in the United States Air 
Force from March 1973 to March 1979 and from December 1990 
to May 1991, including from January to April 1991 in 
Southwest Asia (in support of Operation Desert 
Shield/Storm) as an activated New York Air National 
Guard/Reserve member.  Prior and subsequent to that Air 
National Guard/Reserve period, he apparently has been a 
member of the Air National Guard/Reserve.  There are no 
verified periods of active or inactive duty for training 
prior and subsequent to that Air National Guard/Reserve 
period, and there have been no contentions that the 
disability at issue relates in any way to the period other 
than from December 1990 to May 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Buffalo, 
New York, Regional Office (RO), which denied service 
connection for asthma.  The Board construes the appellate 
issue as limited to service connection for asthma, the 
only respiratory condition adjudicated by the RO.

To the extent appellant's representative may have raised 
entitlement to service connection for any other 
respiratory disability, inasmuch as it has not been 
developed for appellate review and thus the Board does not 
currently have jurisdiction over it, it is referred to the 
originating agency for appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).  

In an August 2002 letter, the Board informed appellant and 
his representative that the Board would undertake 
additional development on said asthma service connection 
issue (ordering a VA examination), pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)); and such examination 
was conducted in September 2002.  In an October 2002 
letter, the Board, pursuant to Rule of Practice 903, 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 
C.F.R. § 20.903), notified appellant and his 
representative that the Board had obtained additional 
medical evidence (said examination report) that it 
intended to consider in deciding the appeal; and that 
appellant and his representative could submit evidence or 
argument in response to the additional evidence the Board 
had obtained, within a 60-day period from date of letter.  
In November 2002, appellant's representative submitted 
additional argument with respect to the evidentiary 
development.  Thus, the case is ready for appellate 
consideration and the Board will render a decision herein 
on the appellate issue as listed on the title page.  


FINDINGS OF FACT

1.  Appellant's respiratory symptomatology has been 
medically diagnosed as asthma.  

2.  It has not been shown, by credible competent evidence, 
that appellant's asthma was present in service or 
proximate thereto, or is otherwise related to service.  
Asthma was initially medically shown years after the 
second service period (Persian Gulf war) at a time too 
remote to be reasonably related to service. 


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This change 
in the law is potentially applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West Supp 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue was not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the claimed 
disability over the years are documented in the claims 
folder.  The RO has adequately sought appellant's service 
medical records for both periods of active service and 
available records have been obtained.  See, in particular, 
the RO's May and September 1999 requests for service 
medical records pertaining to the second service period; 
the National Personnel Records Center (NPRC) May 1999 
response that there were no such records on file; the Air 
Force National Guard's September 1999 response with 
appellant's available service medical records submitted; 
and the 1998 RO request and NPRC's response with 
appellant's available service medical records for the 
initial service period submitted.  Additionally, the RO 
sought private medical treatment records identified by 
appellant and these have also been associated with the 
claims folder.  A June 2001 written statement from 
appellant's representative indicated that there were no 
further records for submission and that the claim should 
proceed to adjudication.  

Under the Veterans Claims Assistance Act of 2000, new duty 
to assist provisions include requiring VA to provide 
medical opinion when such opinion is necessary to make a 
decision on a claim.  Although a November 1997 VA 
pulmonary examination was conducted, since it did not 
appear to the Board that said examination was adequate 
particularly in terms of the medical opinion rendered as 
to the etiology of the claimed condition, the Board 
subsequently ordered another examination, which was 
conducted in September 2002.  That latter examination 
appears adequate and included a sufficient review of the 
claims folder with medical opinion rendered as to the 
etiological question in controversy, as will be explained 
in detail below.  There is no indication that there is any 
additional, available, material evidence not of record 
which would alter the outcome.  

Additionally, appellant was issued a Statement of the 
Case, which included relevant laws and regulations, 
discussion of relevant clinical evidence, and a detailed 
explanation of the rationale for the adverse decision.  

After the Board notified appellant and his representative 
that, pursuant to recent regulatory authorization, the 
Board had obtained additional medical evidence (the 
September 2002 VA examination report) that it intended to 
consider in deciding the appeal and that they could submit 
evidence or argument in response to such additional 
evidence, no additional evidence from them was submitted.  
The evidentiary record includes available service medical 
records, numerous private clinical records, and recent VA 
examinations.  It does not appear that appellant has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained.  The Board 
concludes it may proceed, as all evidence has been 
received, without regard to more specific notice as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It is the Board's opinion that there is no indication that 
other existing evidence should be obtained and that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to 
the extent it may apply, has been satisfied with respect 
to the issue on appeal.  

The appellant contends, in essence, that he has asthma 
that is related to his active service, specifically 
exposure to environmental agents during Persian Gulf war 
service.  However, appellant is not competent to offer 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1991).  

In deciding the service connection appellate issue, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnoses including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the period prior to March 1, 2002, the provisions of 
38 C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during 
active military, naval, or air service 
in the Southwest Asia theater of 
operations during the Persian Gulf War, 
or to a degree of 10 percent or more 
not later than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis. (2) For purposes of this 
section, "objective indications of 
chronic disability" include both 
"signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification. (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement 
and worsening over a 6-month period 
will be considered chronic.  The 6-
month period of chronicity will be 
measured from the earliest date on 
which the pertinent evidence 
establishes that the signs or symptoms 
of the disability first became 
manifest.

*			*			*		*

(b) For the purposes of paragraph 
(a)(1) of this section, signs or 
symptoms which may be manifestations of 
undiagnosed illness include, but are 
not limited to:
(8) Signs or symptoms involving the 
respiratory system (upper or lower).  

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed 
illnesses.  Veterans Education and Benefits Expansion Act 
of 2001,  Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Subsection (a) of 38 U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).  
(2) For purposes of this subsection, 
the term 'qualifying chronic 
disability' means a chronic disability 
resulting from any of the following (or 
any combination of any of the 
following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms.  
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

A new subsection (g) of section 1117, as amended, states: 

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: 
(8) Signs or symptoms involving the 
upper or lower respiratory system.  

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended 
to December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."

Although appellant's service medical records during the 
initial period of service, including a January 1979 
service separation examination, included treatment for 
allergies with associated symptoms such as nasal 
congestion, the chest and lungs were unremarkable and 
chest x-ray studies were negative.  Asthma was neither 
claimed, clinically reported, nor diagnosed.  

In an application for VA disability benefits, signed in 
February 1979, appellant made no mention of asthma.

On a January 1986 National Guard examination (civilian 
status), appellant's chest and lungs were unremarkable and 
a chest x-ray study was negative.  Asthma was neither 
claimed, clinically reported, nor diagnosed.  In an 
attendant medical questionnaire, appellant denied being on 
medication or ever having had asthma, shortness of breath, 
or chronic cough; and a physician's elaboration did not 
record any pertinent findings.  

In November 1986, January and November 1987, January 1989, 
and March and July 1990 annual medical certificates (AF 
Forms 895), appellant denied any pertinent medical 
condition that would be disqualifying for military duty.  
Significantly, a May 1990 periodic National Guard 
(civilian status) examination report revealed that 
clinical evaluation of the lungs and chest was normal.  No 
respiratory disability was clinically reported or 
diagnosed.  In an attendant medical questionnaire, 
appellant denied being on medication or ever having had 
asthma, shortness of breath, or chronic cough; and a 
physician's elaboration did not record any pertinent 
findings.  

Appellant's available service medical records during the 
second period of active service reveal that in May 1990, 
he received treatment for unrelated conditions without any 
mention of asthma.  In a December 1990 annual medical 
certificate (AF Form 895), shortly prior to service 
separation from active duty, appellant denied any 
pertinent medical condition that would be disqualifying 
for military duty.  

After the second period of active service, appellant 
denied any medical problem or treatment/medication, except 
for arthritis, in April and October 1991, July 1992, 
December 1993, and December 1994 annual medical 
certificates (AF Forms 895).  

In a May 1995 annual medical certificate, appellant denied 
any medical problem or treatment/medication currently, or 
since his last AF Form 895 or physical examination.  

Significantly, a May 1995 periodic National Guard 
(civilian status) examination report revealed that 
clinical evaluation of the lungs and chest was normal.  No 
respiratory disability was clinically reported or 
diagnosed.  In an attendant medical questionnaire dated in 
June 1995, appellant reported having allergies, but denied 
being on medication or ever having had asthma, shortness 
of breath, or chronic cough; and a physician's elaboration 
did not record any significant findings.  

A June 1996 annual medical certificate only listed dental 
treatment.  

In a July 1997 annual medical certificate (AF Form 895), 
appellant reported that his last military physical 
examination was in May 1995; that he had asthma; and that 
he had not received any treatment since his last annual 
medical certificate.  Subsequently dated AF Forms 895 also 
listed asthma and treatment thereof without any history of 
onset provided.

In an August 1997 application for VA disability benefits, 
appellant claimed asthma began in 1991 and listed 
treatment received since 1991 from a private physician 
"K.H., M.D." and Oswego Hospital in 1996.  However, actual 
clinical records from "K.H., M.D." and Oswego Hospital 
revealed that asthma was not clinically reported until 
September 1996, several years after his second period of 
active service.  A September 1996 Oswego Hospital 
emergency room record diagnosed asthmatic bronchitis.  It 
is very significant that said emergency room clinical 
record noted that there was no past medical history of 
asthma, chronic obstructive pulmonary disease, or smoking.  
A chest x-ray was negative.  Additionally, April 1988 to 
July 1997 clinical records from Dr. "K.H." revealed that 
in 1988 and 1989, asthma was not mentioned.  In August 
1991, shortly after his second period of active service, 
he was treated for allergies.  However, the lungs were 
clear and asthma was not mentioned.  October and November 
1991 clinical records indicated he received treatment for 
an unrelated condition but asthma was not mentioned.  
Although in mid-December 1991, several months after his 
second period of active service, appellant complained of a 
cough/cold for the past 3 weeks, the lungs were clinically 
clear and the assessment was "bronchitis, irritation from 
cold and cough".  Although a Vanceril inhaler was 
prescribed, at a two-week review later that month, he 
reportedly felt much better and it was noted that it was 
questionable whether he still needed an inhaler.  
Clinically, the lungs were clear and no cough was noted.  
The assessment was "[b]ronchospasm from the cold, 
resolved."  Follow up as needed was prescribed.  In March 
1992 and July 1996, he was treated for unrelated 
conditions.  His lungs were clear and asthma was neither 
claimed nor clinically reported.  It was not until after 
his September 1996 Oswego Hospital emergency room 
treatment, that his private physician treated appellant's 
asthma with medications including Albuterol nebulizer.  

On November 1997 VA pulmonary examination, appellant 
stated that he had a history of hayfever/rhinorrhea since 
age 19 with tree pollen allergies, but no episodes of 
bronchitis; that after exposure to hydrocarbon fumes and 
fires while stationed in Saudi Arabia and on return from 
the Persian Gulf war, he began having bronchitis and 
bronchospasm; and that one year ago, he received Oswego 
Hospital emergency room treatment for bronchospasm.  
However, it is significant that the examiner did not 
indicate that he had actually reviewed the claims folder.  
Pulmonary function test results were interpreted as 
consistent with asthma.  The impression was "[o]bstructive 
airways disease of onset immediately following the Desert 
War in a person who has had nasal allergies prior to that 
and is a nonsmoker.  I feel his asthma is directly related 
to some of the exposures that he has had during the Desert 
War."

Significantly, in a September 1998 written statement, 
appellant's spouse reported that "[s]hortly after his 
return (approx. six months) from the Persian Gulf War he 
began to suffer from numerous respiratory infections....  He 
had bronchitis....  In the summer of 1996 I rushed him to 
the Emergency Room at Oswego Hospital....  He was treated & 
released for an asthma attack.  He never had asthma until 
this time."

In view of the somewhat confusing clinical evidence then 
of record regarding the issue in controversy, the Board 
arranged for another VA pulmonary examination to be 
conducted to reconcile the conflicting evidence and render 
a medical opinion as to the etiology of appellant's 
claimed respiratory condition.  On September 2002 VA 
pulmonary examination, the examiner specified that he had 
reviewed the claims file, including appellant's 
allegations of Persian Gulf war exposure to sandstorms, 
fumes, and oil well fires; a respiratory condition that 
developed after service; the mid-1990's Oswego Hospital 
emergency room treatment in question; a history of 
allergies; and appellant's denial of childhood asthma.  
After clinical examination, the impression was asthma and 
the examiner opined that:

There is large time gap between the 
patient's military service and his 
initial diagnosis, years later, of 
asthma.  There is no history of 
bronchospasm during the military 
service period, when the veteran 
reportedly was exposed to various 
environmental agents in Desert Storm.  
Based on the information provided, it 
is not at least as likely as not that 
the veteran's asthma was related to or 
caused by occurrences during military 
service.

The September 2002 VA pulmonary examination medical 
opinion is accorded greater probative weight by the Board 
than the prior November 1997 VA pulmonary examination 
medical opinion, in part because it was specifically based 
on review of the claims folder, whereas the examiner who 
conducted the November 1997 examination did not indicate 
that he had reviewed the claims folder.  Rather, the 
November 1997 examination report indicated that the 
examiner's medical opinion was apparently based primarily 
on appellant's unsubstantiated statement that on return 
from the Persian Gulf war, he began having bronchitis and 
bronchospasm.  However, the actual clinical evidence of 
record and even the written statement from appellant's 
spouse did not allege any bronchospasm or asthmatic 
attacks during or immediately after the Persian Gulf war 
service period.  In fact, it was not until the 1996 Oswego 
Hospital emergency room treatment, several years after the 
second period of active service (Persian Gulf war 
service), that asthma was initially diagnosed.  
Additionally, in support of his medical conclusion 
rendered that the asthma was not likely related to 
military service, the examiner who conducted said 
September 2002 VA pulmonary examination actually explained 
that the material facts were (a) there was a rather large 
time gap between military service and the initial 
diagnosis years later of asthma, and (b) that there was no 
history of bronchospasm during the military service 
period.  Thus, the Board discounts the November 1997 
examination report's medical conclusions as based on 
unsubstantiated medical history rather than the actual 
clinical evidence in the claims folder.  The Board 
concludes that the September 2002 VA pulmonary examination 
report's medical opinion as to the onset of appellant's 
asthma was adequately supported by material facts and 
based on the actual clinical evidence in the claims 
folder, and thus constitutes credible, competent evidence 
that is overwhelmingly negative on this etiological point 
in controversy.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination 
of credibility is a function for the BVA."

Although appellant's representative recently submitted an 
internet article which suggested that Persian Gulf war 
veterans had a higher number of hospitalizations for 
respiratory problems, including asthma, and that exposure 
to oil well fires may have contributed, it was noted that 
this generalized statistical information may be a 
"statistical fluke"; and, in any event, it has minimal, if 
any, probative value as to whether the instant veteran's 
asthma is related to service.  

It is the Board's conclusion that the provisions of 38 
C.F.R. § 3.317, pertaining to disability resulting from 
"undiagnosed illnesses" or "medically unexplained chronic 
multisymptom illnesses", are inapplicable with respect to 
the appellate issue, since appellant has been medically 
diagnosed as having asthma.  Therefore, the asthma 
disability is not due to "undiagnosed illnesses" or 
"medically unexplained chronic multisymptom illnesses."  

In short, after weighing all of the evidence, it is the 
Board's conclusion that the negative evidence outweighs 
any positive evidence with respect to the asthma 
disability service connection appellate issue.  It has not 
been shown, by credible competent evidence, that 
appellant's asthma was present in service or proximate 
thereto, or is otherwise related to service.  Asthma was 
initially medically diagnosed several years after his 
second service period (Persian Gulf war) at a time too 
remote to be reasonably related to service.  Consequently, 
service connection for asthma is not warranted.  


ORDER

Service connection for asthma is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

